Citation Nr: 0701131	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for hepatitis C.


FINDINGS OF FACT

1.  Hepatitis C was not manifested during service or for many 
years after service.

2.  Hepatitis C did not develop as a result of disease, 
exposure, or other event during service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2004 and June 2004.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate his claim for service connection for hepatitis 
C.  The duties of VA and the veteran with regard to 
development of evidence were set forth, and the veteran was 
advised to submit any pertinent evidence in his possession.  
However, those notices did not inform the veteran of the type 
of evidence necessary to establish a disability rating or an 
effective date for service-connected disabilities.  
Nevertheless, despite the inadequacy of the VCAA notices as 
to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in the 
issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  The Board denies 
herein the claim for service connection for hepatitis C.  
Therefore, the RO will not be assigning a rating or effective 
date for that disability, and there is no possibility of 
prejudice to the veteran on the matters of ratings or 
effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
After reviewing the record which includes service medical 
records and post-service medical records, the Board believes 
that the record as it stands includes sufficient competent 
evidence to decide the issue on appeal and that a VA 
examination and opinion are not required.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Service Connection for Hepatitis C

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for hepatitis C.  
His service medical records are silent for hepatitis or any 
other liver complaints or findings.  In November 2003, the 
veteran enrolled for outpatient treatment, including 
treatment for diabetes, at a VA Medical Center.  It was noted 
that he had risk factors for hepatitis C, and he was tested 
for and diagnosed with that disease.

The veteran had a gastrointestinal consultation in March 
2004.  The consulting physician stated that laboratory test 
results suggested that the veteran's liver disease was mild.  
The physician indicated that, if the veteran's risk factor 
was intravenous drug abuse 25 years earlier, then the veteran 
probably had slowly progressive disease.

In June 2004, the veteran completed a VA questionnaire 
regarding risk factors for hepatitis.  The veteran indicated 
that he had used intravenous drugs, specifically heroin, and 
that he had done so after service.  He stated that he had 
used intranasal cocaine, and had engaged in high-risk sexual 
activity.  He answered that he did have tattoos or body 
piercing.  He reported that he had worked in hospitals, and 
did not know whether he had been exposed to contaminated 
blood or fluids.

In a June 2005 substantive appeal, the veteran wrote that he 
had begun to use drugs during service, in 1963, and had 
continued using drugs until 1996.  He expressed his belief 
that drug use had contributed to his contracting hepatitis C.  
He also stated that when he received an inoculation in 
service in January 1964, he saw needles being reused on 
multiple people.

The veteran's service medical records show that in March 1964 
he was brought to sick bay in an unconscious state.  The 
treating practitioner's impression was consumption of 
barbiturates.  The records reflect that the veteran received 
vaccinations on a number of occasions, but those records do 
not address whether needles were used more than once.  On the 
veteran's service entrance and separation examinations, the 
examiners noted scars, but no tattoos.

The veteran contends that his hepatitis C is partly 
attributable to drug use in service.  The veteran's service 
medical records provide evidence of drug use, but not of 
intravenous drug use.  The law governing veteran's benefits 
states that no compensation shall be paid if a disability is 
a result of the disabled person's own abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  The Court has held that, 
although compensation may not be paid, 38 U.S.C.A. § 1110 
does not preclude the establishment of service connection for 
such a condition.  Barela v. West, 11 Vet. App. 280, 283 
(1998).  Direct service connection, however, may be granted 
only when a disability was incurred in the line of duty.  
38 U.S.C.A. § 101(16) (West 2002).  A disability is not 
incurred in the line of duty when it is the result of the 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002).  
The term drug abuse is defined to include the use of illegal 
drugs.  38 C.F.R. § 3.301(d) (2006).  The VA General Counsel 
has interpreted these provisions to mean that a substance 
abuse disability cannot be service connected on the basis of 
its incurrence or aggravation in service.  VAOPGCPREC 11-96, 
61 Fed. Reg. 66,750 (1996).  Thus, service connection for the 
veteran's hepatitis C may not be granted for based on 
intravenous drug use in service, even if such drug use were 
adequately shown.

The veteran's hepatitis C was diagnosed many years after 
separation from service.  He has reported exposure to 
considerable hepatitis risks, including many years of 
intravenous drug use, after service.  There is no 
corroboration of the veteran's report that during service he 
received a vaccination through a reused needle.  The service 
separation examination report provides evidence that any 
tattoos the veteran obtained were obtained after service.

Most importantly, there is no medical finding or opinion 
supporting a link between the veteran's hepatitis C and any 
disease, exposure, or other event during service.  The 
veteran asserts that his hepatitis C may have been contracted 
through drug use or vaccination during service.  The veteran, 
however, has not reported having medical training, and is not 
competent to render medical diagnoses or opinions as to 
medical causation.  Matters involving diagnostic skills must 
be addressed by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, the 
preponderance of the evidence is against a link between the 
veteran's hepatitis C and his service.  The Board therefore 
denies the appeal for service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is not 
warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


